Citation Nr: 1045982	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  00-01 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the character of the Appellant's discharge is a bar to VA 
benefits.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Appellant served on active service from October 1964 to March 
1966.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1971 administrative decision by the 
Cleveland RO, which found that the character of the Appellant's 
discharge from service was a bar to VA benefits under the 
provisions of 38 C.F.R. § 3.12(d)(4) (formerly VAR 1012(d)(4)).

In April 2003, the Board found that the Appellant was not 
eligible for VA compensation benefits based upon the character of 
his discharge, and the Appellant appealed to the United States 
Court of Appeals for Veterans Claims (hereinafter, "Court").  In 
April 2004, the Court granted a Joint Motion for Remand of the 
April 2003 Board decision.  The Board remanded the appeal for 
additional development in August 2004.

In a September 2007 Board decision, the Board again found that 
the Appellant was not eligible for VA compensation benefits based 
upon the character of his discharge, and the Appellant again 
appealed to the Court.  In December 2008 the Court granted a 
Joint Motion for Remand.  In February 2009, the Board remanded 
the claim for action consistent with the joint motion.  

As a preliminary matter, the Board finds that all development 
directed by the February 2009 remand appears to have been 
accomplished.  Thus, a new remand is not required to comply with 
the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All notification and development necessary for the equitable 
disposition of the instant case have been completed.

2.  The Appellant entered active military service in October 1964 
and received a discharge Under Other Than Honorable Conditions 
(UOTHC) in March 1966, based on a finding of willful and 
persistent misconduct.

3.  During his period of active service, the Appellant received 
two Special Court Martial's for larceny and being absent without 
leave (AWOL), and two Article 15's under the Uniform Code of 
Military Justice (UCMJ), for failure to repair.

4.  There were no compelling circumstances to warrant the 
Appellant's AWOL.

5.  The Appellant was not insane at the time that he went AWOL or 
committed the other willful misconduct offenses which 
collectively resulted in his UOTHC discharge.


CONCLUSION OF LAW

The character of the Appellant's discharge is considered a bar to 
the receipt of VA benefits. 38 U.S.C.A. §§ 101(2), 5303 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.12 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the Court held that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, this 
notice must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

The Board notes that the Appellant's claim was initiated in 1969, 
many years prior to the enactment of the VCAA.  However, 
subsequent to the Order by the Court in April 2004, letters to 
the Appellant dated in May 2004, January 2005, and March 2006 
fully satisfied the duty to notify provisions of VCAA.  
Additionally, the March 2006 notice letter informed the Appellant 
as to disability ratings and effective dates.

Although these letters were not sent prior to initial 
adjudication of the Appellant's claim, this was not prejudicial 
to him, because he was subsequently provided adequate notice, the 
claim was readjudicated, and a supplemental statement of the case 
(SSOC) was promulgated in April 2010 which "cures" the timing 
problem associated with inadequate notice or the lack of notice 
prior to the initial adjudication.  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d 
at 1333-34.  The Appellant was notified of the evidence that was 
needed to substantiate his claim and that VA would assist him in 
obtaining evidence, but that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim, including any 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 120-
21.  The Board concludes that the duty to notify has been met.


The Board also notes that the Appellant has actively participated 
in the processing of his case, and the statements submitted in 
support of his claim have indicated familiarity with the 
requirements for the benefits sought on appeal.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (Mayfield I), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate 
that a notice defect is not prejudicial if it can be demonstrated 
... that any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); see 
also Overton v. Nicholson, 20 Vet. App. 427 (2006).

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the Appellant's service 
records, VA examination reports, and private medical evidence.  
Also of record and considered in connection with the appeal are 
various written statements submitted by the Appellant and his 
representative.  The Appellant was scheduled to testify at a 
travel Board hearing before a member of the Board in November 
2002, but he failed to report.  Based on a review of the claims 
file, the Board finds that there is no indication in the record 
that any additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.

The Board notes that the Appellant, including through his 
attorney via a June 2010 statement, have criticized the adequacy 
of the most April 2010 VA medical opinion.  However, the Board 
notes that this opinion was promulgated by an appropriately 
qualified clinician based on review of the Appellant's VA claims 
folder, and that the opinions expressed by this clinician are 
supported with stated rationale consistent with the confirmed 
events Appellant's service and medical history.  No inaccuracies 
or prejudice has been demonstrated therein.

The Board acknowledges that the joint motion which was the basis 
for the March 2009 remand, noted that he psychiatrist stated that 
she could not render an opinion concerning the Appellant's mental 
state at the time he committed the offenses in service without 
resorting to speculation, and indicated that additional 
assessment by a Board certified forensic psychiatrist would most 
likely be needed to resolve that question.  The joint motion 
contended that failure to attempt to obtain a medical opinion 
from a forensic psychiatrist, particularly when it was 
recommended by the VA psychiatrist, violated VA's duty to assist 
under 38 C.F.R. § 3.159 and, in this case, the holding in 
Stegall, supra.  The Board notes that it is not clear from the 
April 2010 VA medical report itself whether the clinician is a 
forensic psychiatrist.  However, he was identified as such by the 
April 2010 SSOC.  The Court has held that "there is a presumption 
of regularity which holds that government officials are presumed 
to have properly discharged their official duties."  Ashley v. 
Derwinski, 2 Vet. App. 307, 308- 09 (1992) (quoting United States 
v. Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 
S. Ct. 1 (1926)).  Unless rebutted by clear evidence to the 
contrary, VA is entitled to the benefit of this presumption.  Id. 
Applying this presumption to the instant case, the Board must 
conclude that as the clinician who promulgated the April 2010 VA 
medical opinion was identified as a forensic psychiatrist by the 
April 2010 SSOC, he is qualified as such.

In view of the foregoing, the Board finds that the April 2010 VA 
medical opinion is adequate for resolution of this case.

As discussed above, the Appellant was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Appellant was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Appellant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); 38 C.F.R. § 20.1102 
(harmless error).  



Factual Background

The service personnel records show that the Appellant accepted a 
two year enlistment in the U.S. Army on October 7, 1964.  His 
service enlistment examination showed a 1 1/2-inch scar on his 
right temporal area, and his psychiatric status was normal.

The personnel records show that the Appellant completed basic, 
advanced individual, and airborne training without any apparent 
incidents and his conduct and efficiency were indicated as 
excellent.  He was assigned to Company A, 1st Battalion, 501 
Infantry in March 1965, reassignment to C Company of the same 
unit in June 1965, and reassigned back to Company A in September 
1965; his conduct and efficiency was shown as excellent for the 
first two duty assignments.  However, a report by the Commanding 
Officer of Company A in March 1966, indicated that the Appellant 
had been reassigned to Company A in September 1965, in an attempt 
at rehabilitation.  The officer went on to stated that the 
Appellant had been given many opportunities for rehabilitation, 
including by the Appellant's two prior unit commanders, but 
stated that he did not want to redeem himself and wanted to be 
discharged from service as soon as possible.

The personnel records showed that the Appellant received two non-
judicial punishments (Article 15's) in December 1965, for 
sleeping on fire guard duty in November 1965, and for failure to 
report for duty in December 1965.  He also received two Special 
Court Martial's, for larceny committed in September 1965, and for 
being AWOL in January 1966.

The service medical records showed that the Appellant was treated 
for a laceration over the left eye from a parachute jump in April 
1965.  The report indicated that the Appellant hit his head and 
lost consciousness for a short period of time.  There was no 
nerve or artery involvement.  X-ray studies of the Appellant's 
skull showed no pertinent abnormalities to the area of his head 
trauma, but did show a somewhat irregular radiolucent defect 
involving the right frontal bone; no definite evidence of any 
venous channel communicating with the area was noted.  The 
remaining cranial bones were intact.  Laminographic studies of 
the right frontal defect in April 1965, showed that the small 
lucent lesion involved the dipole and inner table but not the 
outer table of the skull.  The radiologist opined that, in view 
of the Appellant's history of a depressed skull fracture in 
childhood, the most likely diagnostic possibility for the defect 
was that of a small leptomeningocele cyst.  The Appellant's 
hospital stay was uneventful and he was discharged to light duty 
on the second day.

Additional service medical records showed that the Appellant was 
evaluated by psychiatric services in February 1966.  The examiner 
included a detailed description of the Appellant's medical 
history.  The Appellant reported that he had been committed to a 
state psychiatric facility from January to July 1964, for being 
emotionally disturbed, but that he was not psychotic.  The 
examiner noted that the Appellant had been admitted to the 
hospital from the stockade a few weeks earlier after he was 
allegedly found unconscious with his eyes fluttering, and 
remained in that state when brought to the emergency room.  
Neurological testing at that time was within normal limits.  The 
Appellant was then given 4-cc's of saline solution in two doses 
with the suggestion that this would clear him up, and he quickly 
returned to consciousness and answered all questions.

On mental status examination, the Appellant's speech was slow but 
he was relevant, coherent, and well oriented.  His affect was 
flat and his intellectual functioning seemed dull to normal, and 
his fund of knowledge was fair.  The Appellant's memory was 
intact for recent and remote events, and he denied any 
hallucinations.  There was no evidence of any delusions or ideas 
of reference.  There was some evidence of abstracting ability and 
his judgment for everyday living was intact, but impulsive by 
history.  His insight into his thoughts, feelings, and 
motivations was quite limited.  Physical examination, including a 
neurological evaluation, was within normal limits.  The examiner 
noted that psychiatric evaluation of the Appellant on the fifth 
day of his hospital stay was unchanged.  The diagnosis was 
passive aggressive personality, chronic, severe, manifested by 
hostility, resentment of authority, impulsive repetitive 
delinquent behavior and impaired judgment and insight.  Stress 
was minimal manifested by incarceration in the stockade and 
family strife.  The psychiatrist indicated that the Appellant's 
lack of motivation and passive aggressive personality disorder 
made him unfit for military service and recommended that he be 
discharged from service.

On a Report of Medical History for discharge examination in March 
1966, the Appellant specifically denied any complaints or history 
of frequent or severe headaches, dizziness or fainting spells, 
eye trouble, frequent trouble sleeping, nightmares, depression or 
excessive worry, or loss of memory or amnesia.  The purpose of 
the report was to determine the Appellant's health prior to his 
release from service.

In March 1966, the Appellant was discharged from service under 
other than honorable conditions.

In April 2010, the Appellant's records were extensively reviewed 
by a VA psychologist for determination of insanity for VA 
purposes.  The report of such review indicates that the Appellant 
was not interviewed.  The examiner reviewed the claims file, as 
well as collateral information from various treatment facilities, 
his military records, separation papers, an independent 
evaluation by K. M., Ph.D. (hereinafter, "Dr. M"), dated in 
July 2004, and VA Compensation and Pension examinations from 
2006.  The VA examiner's report is 11 pages in length and it 
details the Appellant's service history.  It was noted that a 
March 1966 medical examination indicates that no medical 
condition was noted except for reading glasses.  This medical 
examination was reviewed and signed by the Appellant.  An April 
1965 service record indicates that the Appellant injured his head 
as a result of an authorized parachute jump.  He suffered a short 
period of unconsciousness; however, he was oriented to time, 
place and person.  His diagnosis was "wound, open of face, 
lacerated left eye, no artery or nerve involvement, and 
concussion, brain, incurred as in previous diagnosis."  The 
Appellant was discharged on light duty two days later.  The 
radiographic report performed a few days later noted a history of 
a depressed skull fracture during childhood and assessed the 
presence of a small leptomeningocele cyst, most likely related to 
the childhood injury.  A February 1966 service treatment record 
reveals that the Appellant was found unconscious in the stockade.  
Examination revealed no localizing signs and no abnormalities.  
The initial impression was hysterical reaction, rule out 
convulsive disorder, and rule out head trauma.  A psychiatric 
consult revealed a diagnosis of passive aggressive personality 
disorder.  A March 1966 mental health consult was requested for 
inability to understand and execute simple commands, poor 
character traits in personal hygiene, and credit relations with 
fellow servicemen and off-post credit firms.  The Appellant was 
diagnosed with hysterical reaction and passive aggressive 
personality disorder.  

The VA examiner also noted that the Appellant reported in service 
that he had been psychiatrically hospitalized as a juvenile from 
January to July 1964.  In fact, he had had three separate 
hospitalizations for "unspecified personality" in psychiatric 
hospitals prior to his military service.  The Appellant was 
incarcerated in 2004 for six months for aggravated drug 
trafficking and illegal possession of drugs.  At that time he 
reported seven adult felony convictions, nine prior misdemeanor 
convictions, and some juvenile convictions.  Since 2004, the 
Appellant has accrued various other offenses, including parole 
violations.  In his application for review of discharge of 
separation from the United States Armed Forces, dated in August 
1976, the Appellant indicated that in July 1965, he was unduly 
stressed by a sergeant.  This caused him to turn to the use of 
drugs to alleviate a lot of his anguish.  The Appellant indicated 
that ever since then, he has been a user of narcotics, and he has 
been in and out of programs, hospitals, and prison.  

The VA examiner opined that the Appellant qualifies for a primary 
diagnosis of antisocial personality disorder.  The examiner 
opined that while hospitalized in 1964, prior to his military 
service, he was assessed with unspecified personality.  His 
records document a history of failure to conform to social norms 
with respect to lawful behaviors (seven adult felony convictions, 
nine misdemeanors, and juvenile convictions).  Additionally, he 
was court martialed for larceny and AWOL during his military 
service.  He received an Article 15 for failure to repair.  The 
examiner opined that the Appellant has repeatedly attempted to 
deceive adjudicators and medical professionals.  In this regard, 
the Appellant claimed that he had served in Vietnam, that he had 
been shot in the head in Vietnam, and that he had been a prisoner 
of war in Vietnam, all while he had never even served in Vietnam.  
Over the years, he was repeatedly seen and treated at VA 
facilities, despite having full knowledge that he did not qualify 
for such services on the basis of his less than honorable 
discharge.  He has stated to different examiners, including Dr. 
M, that the onset of his addiction problems occurred after his 
discharge from the Army.  However, by his own admission, he 
indicated in a DD-293 (application for review of discharge) dated 
in August 1976 that his problems with drugs started in the summer 
of 1965.

The Appellant's history of numerous offense convictions clearly 
documents a pattern of impulsivity and failure to plan ahead.  
His history also documents that he has failed to maintain 
consistent work behavior, and that he has failed to honor 
financial obligations.  His history further documents a pattern 
of lack of remorse, a pattern of rationalizations, and 
indifference about having hurt or stolen from another.  

The VA examiner noted that the Appellant's deterioration of 
military performance showed a strong decline starting with the 
evaluation period from September 3, 1965 through March 17, 1966.  
The statements by K.L., dated in March 1966, document that the 
Appellant excused self from his place of duty, from detail, and 
from doing duties in the platoon.  Also noted was that he was 
AWOL for 16 days, that he did not keep up with his equipment, 
that he was never prepared, that he experienced family problems, 
that he owed fellow members of his company money, and that he 
owed money to off-post firms.  This behavior is highly indicative 
of addiction problems and of addiction consequences and are more 
likely than not related to narcotics dependence, rather that the 
sequel of the mild concussion sustained in April 1965.

The examiner opined that the Appellant does not meet the criteria 
for insanity set forth the by VA standards.  The Appellant's 
primary diagnosis is that of a character disorder, specifically, 
antisocial personality disorder.  Manifestations of such 
condition were evidenced in the early adolescence years 
(predating his military service).  This history of juvenile 
convictions, adult convictions, discharge from the military under 
less than honorable conditions, failure to maintain and sustain 
employment, failure to honor financial obligations, failure to 
conform his conduct to acceptable social standards, repeated 
lying and deceiving, impulsivity and failure to plan ahead, are 
consistent with this diagnosis.  The VA examiner opined that the 
antisocial personality disorder is more likely than not the 
causative factor in the Courts Martial and Article 15 that were 
the basis for the discharge under less than honorable conditions.  

The Appellant also qualifies for a second diagnosis of opioid 
dependence.  He admitted becoming familiar with narcotics in the 
summer of 1965.  His conduct and efficiency ratings clearly show 
a remarkable deterioration following the summer of 1965.  Such 
deterioration, together with the nature of the offense that 
resulted in Courts Martial, is highly consistent with drug 
abuse/addiction problems.

The examiner stated that character disorders such as antisocial 
personality disorder do not constitute a legal basis for 
insanity.  The Appellant's antisocial personality disorder 
clearly predated his induction into the military.  His Courts 
Martial and Article 15 were more likely than not related to such 
character disorder and less likely than not related to the 
sequels of the mild concussion suffered in April 1965 as a result 
of the parachute jump.  The willful consumption of mind/mood 
altering substances and their behavioral effects do not 
constitute a legal basis for insanity and do not meet the 
criteria for insanity set forth by VA.  The examiner opined that 
the Appellant's abuse or addiction to narcotics more likely than 
not played a causative or contributory role in the Courts Martial 
and Article 15 leading to a discharge under less than honorable 
conditions.  

The examiner indicated that the Appellant's seizure disorder was 
not addressed because the onset of the seizures is either 1974 or 
1976, several years post discharge from the service.  In any 
event, the examiner stated that it is less likely than not that 
such seizure disorder was a factor at the time that the Appellant 
committed the offenses that led to his discharge under less than 
honorable conditions.  The examiner opined that the Appellant was 
sane at the time of the commission of the offenses that led to 
his discharge under less than honorable conditions.  The examiner 
further opined that the Appellant did not meet the VA definition 
of insanity at the time of the commission of the offenses that 
led to his discharge under less than honorable conditions from 
the U.S. Army.  

In July 2010, the Appellant submitted a letter from a private 
psychologist, Dr. M, which is dated in June 2010.  The letter 
indicates that after review of the Appellant's records, Dr. M 
believes that the Appellant is insane according to the definition 
set forth by VA.  Dr. M indicated that the Appellant experienced 
a head injury as a result of his parachute jump in service, which 
positively correlates with brain damage.  Dr. Manages stated that 
there were no prior reported episodes of bad conduct or 
inappropriate behavior.  His report of medical history prior to 
enlistment showed an excellent health history.  However, 
following the head injury there is an apparent series of events 
showing deterioration in functioning without any other 
precipitating event.  Following his head injury the Appellant 
showed "more or less prolonged deviations" from his "normal 
method of behavior."  Dr. M felt that the January 1966 diagnosis 
of probable hysterical reaction and the February 1966 
hospitalization for probable hysterical reaction and passive 
aggressive personality were in error.  Instead, Dr. M felt that 
significant medical symptoms (having been found unconscious in 
the stockade) preceding his hospitalization for hysterical 
reaction were consistent with having a head injury/seizure.  

Dr. M indicated that head injured persons have poor "executive 
functioning," which is similar to the Appellant's poor character 
traits in personal hygiene and credit relations that followed.  
The Appellant showed, by his behavior, deterioration in his 
executive functioning absent any substance abuse or other 
intervening psychological condition.  After discharge from 
service, the Appellant was diagnosed with speech impairment, 
epilepsy, seizures, criminal behavior, and substance abuse.  
There were no intervening head traumas.  The Appellant's self 
reported abuse of illicit drugs in 1965 was after his head 
injury.  Although not necessarily consistent with a head injury, 
the Appellant's behavior in this regard (drug use) is consistent 
with "prolonged deviation from his normal method of behavior"  

Dr. M opined that the diagnosis of antisocial personality 
disorder does not preclude his also having a head injury and 
satisfying a diagnosis of insanity as denied by VA.  His 
continued post service medical records support a 
characterological difference in his behavior compared to his 
enlistment and pre-head injury personality functioning.  The 
records do not evidence any intervening events that would support 
alternative reasons for his diminished functioning before the 
head injury even if he had an antisocial personality disorder 
post service.  

The Appellant's behavior following his head injury is consistent 
with other persons suffering similar conditions, including but 
not limited to an inability to perform normal and expected 
soldier responsibilities, personal hygiene, appropriate financial 
judgment, and refusal to put forth effort.  

Dr. M formed his opinion based only upon the records reviewed.  
He did not conduct a face to face interview with the Appellant.  
Dr. M opined that the Appellant demonstrates insanity as it is 
defined by VA.

Analysis

To qualify for veteran's benefits, a former service member must 
demonstrate that he is a "veteran" within the meaning of the 
veteran's benefits statutes.  A "veteran" is defined by 38 
U.S.C.A. § 101(2) as "a person who served in the active 
military... service, and who was discharged or released therefrom 
under conditions other than dishonorable."  A discharge from 
service under other than honorable conditions (UOTHC), issued 
because of willful and persistent misconduct, will be considered 
to have been issued under dishonorable conditions, and bars 
entitlement to veteran's benefits. 38 C.F.R. § 3.12(d)(4).  
However, entitlement is not barred if it is established that, at 
the time of the commission of the offense leading to a person's 
discharge, the person was insane.  38 U.S.C.A. § 5303(b); 38 
C.F.R. § 3.12(b).  A definition of insanity is provided at 38 
C.F.R. § 3.354(a) and that definition is specifically made 
applicable to determinations pursuant to 38 U.S.C.A. § 5303(b).  
38 C.F.R. § 3.354(b).

An insane person is one who, while not mentally defective or 
constitutionally psychopathetic, except when a psychosis has been 
engrafted upon such basic condition, exhibits, due to disease, a 
more or less prolonged deviation from his normal method of 
behavior, or who interferes with the piece of society, or who has 
so departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs, as to 
lack the adaptability to make further adjustment to the social 
customs of the community in which he resides.  38 C.F.R. 
§ 3.354(a).

In May 1997, VA General Counsel issued a precedential opinion 
discussing the meaning and effect of 38 C.F.R. § 3.354(a).  In 
that opinion, General Counsel stated that the term 
"constitutionally psychopathetic" was synonymous with 
psychopathetic personality, which was defined as any behavioral 
dysfunction that was primarily idiopathic or nonorganic and 
manifested itself in abnormally aggressive or seriously 
irresponsible conduct.  The term psychopathetic personality was 
generally understood to refer to a consistent, lifelong pattern 
of behavior conflicting with social norms.  A constitutionally 
psychopathetic personality was often described as an antisocial 
personality disorder consistent with the American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (DSM-IV).  Under the DSM-IV, the essential 
feature of antisocial personality disorder was a pervasive 
pattern of disregard for, and violation of, the rights of others 
that begins in childhood or early adolescence and continues into 
adulthood.  VAOPGCPREC 20-97.

According to 38 C.F.R. § 3.354(a), the definition of an insane 
person does not include an individual who is constitutionally 
psychopathetic, meaning an individual principally affected by 
personality disorders.  VA General Counsel also pointed out that, 
in order to constitute insanity for purposes of § 3.354(a), 
behavior must be "due to a disease."  38 C.F.R. § 3.303(c), 
states that a personality disorder is not a disease or injury for 
purposes of VA disability compensation.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that this regulation 
is a valid exercise of the authority granted to the Secretary of 
VA pursuant to 38 U.S.C.A. § 501.  Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  Moreover, General Counsel also found that a 
substance abuse disorder was a maladaptive pattern of substance 
use manifested by recurrent and significant adverse consequences 
related to the repeated use of substances.  General Counsel 
concluded, consistent with DSM-IV, that behavior which is 
attributable to a substance-abuse disorder also did not 
constitute insane behavior under § 3.354(a).  Consulting various 
well-accepted legal authority, General Counsel also noted that 
the term insanity was more or less synonymous with "psychosis."  
VAOPGCPREC 20-97.

The evidence on file makes it clear that the Appellant committed 
a series of offenses during service including unauthorized 
absences, larceny, and sleeping on duty.  These offenses against 
the UCMJ clearly established a record of misconduct that 
evidenced a willful disregard for the requirements of military 
discipline and the needs of the service.  He was punished on two 
occasions under Article 15, UCMJ, and received two Special Court 
Martial's.  At no time during or subsequent to service has the 
Appellant argued that he did not in fact commit the offenses for 
which he was found responsible during service, and which served 
as the basis for his separation with the UOTHC discharge.  The 
Appellant has, however, argued matters in extenuation and 
mitigation of these offenses such as his youth, stress, family 
problems, drugs and most importantly, a head injury.

The Board finds that the evidence clearly and unmistakably shows 
that the Appellant was separated from service as a direct result 
of his willful and persistent misconduct as evidenced by the 
service personnel records on file.  Some, but not all, of the 
offenses committed by the Appellant during service were 
punishable at court-martial by imprisonment and the issuance of a 
punitive discharge.  It is clear that the Appellant was not 
discharged because of a "minor offense."  A discharge or release 
from service on this basis is a bar to the payment of benefits 
unless it is found that the person was insane at the time of 
committing the offenses causing such discharge in accordance with 
38 C.F.R. § 3.12(b).

The evidence on file does not show that the Appellant was insane, 
as defined by VA regulation, at any time during service or, more 
specifically, during the times that he committed the multiple 
offenses for which he was separated.  The service treatment 
records showed that the Appellant was evaluated by psychiatric 
services on two occasions prior to his discharge from service and 
that the diagnosis on each occasion was passive aggressive 
personality disorder.  This finding of personality disorder 
during service is also confirmed on VA examination in January 
2006 and on evaluation by a forensic psychologist in April 2010.

Personality disorders are not considered disabilities for VA 
compensation purposes.  38 C.F.R. § 3.303(c).  Personality 
disorder is specifically excluded from the VA definition of 
insanity at 38 C.F.R. § 3.354(a), which excludes constitutionally 
psychopathetic individuals, and VA General Counsel has issued a 
precedential opinion noting that "constitutionally 
psychopathetic" equates to an antisocial personality disorder.

In this regard, the Appellant's attorney has submitted three 
letters from a private psychologist, Dr. M, to the effect that 
the Appellant's head injury in service in April 1965 had a 
deteriorating affect on his mental capacity that rendered him 
insane at the time he committed the multiple offenses for which 
he was separated.  While the Board has considered the private 
opinion, it finds that the psychologist's conclusions are based 
on an inaccurate factual history and, what would appear to be 
either limited information or selective analysis of the actual 
facts.  The Board notes that the weight of a medical opinion is 
diminished where that opinion is based on an inaccurate factual 
premise.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. 
Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 
467 (1993).  Accordingly, the Board concludes that the private 
medical opinions from Dr. M, are of limited probative value and 
are not sufficient to raise a reasonable doubt.  

Specifically, Dr. M stated that the Appellant's medical history 
prior to enlistment showed an "excellent health history" and that 
there was no evidence of any other precipitating events, e.g., 
emotional stressors, substance abuse, or trauma subsequent to the 
head injury in April 1965, which could account for the change in 
his personality.

The Board notes; however, that the evidence of record showed that 
the Appellant's health prior to service enlistment was not 
excellent, and included a serious head injury and commitment to a 
psychiatric facility for several months for "unspecified 
personality." 

Although the Appellant did not report the pre-service head injury 
or the fact that he had been committed to a state mental health 
facility at the time he entered military service, his service 
enlistment examination showed a 1 1/2-inch scar on the right 
temporal area which he reported at the time of his parachute 
injury in April 1965, was due to a skull fracture in childhood.  
The head injury in service was above the left eye and diagnostic 
studies, including x-rays and laminograms of the skull showed no 
abnormalities around the site of the injury.  However, diagnostic 
studies did reveal a defect on the right side of his skull, which 
the radiologist opined was most likely a small leptomeningocele 
cyst or possibly an eosinophilic granuloma.  The radiologist also 
indicated that the abnormality was consistent with the 
Appellant's description of his childhood head injury.  The 
significance of the abnormal finding was not indicated.

Similarly, while the Appellant made no mention his pre-service 
psychiatric hospitalization, he has stated on several occasions 
since then, including on the service psychiatric examination in 
February 1966, that he had been committed to a state mental 
hospital for "emotional" problems prior to service.  The 
Appellant has repeated that assertion on several occasions 
subsequent to service, including in a November 1999 letter to the 
VA, on a private psychiatric evaluation in March 2005, and on VA 
examination in January 2006.  In fact, the Appellant stated that 
it was his mother who had him committed.  Attempts to obtain 
records from that facility have been fruitless as the facility is 
apparently no longer in operation.  While it would be useful to 
be able to review these records, the fact that the Appellant was 
committed by his mother, a registered nurse who reportedly worked 
at that facility, indicates that his mental status was not 
"excellent" prior to the head injury in service.

Dr. M also stated that there were no reported episodes of bad 
conduct or inappropriate behavior in service until several months 
after the head injury.  While some personnel records showed that 
the Appellant's conduct and efficiency was rated excellent prior 
to September 1965, his commanding officer's recommendation for 
discharge in March 1966, noted that the Appellant was a 
transferred to his unit in September 1965 in an attempt to 
rehabilitate him.  The officer indicated that the Appellant had 
been a discipline problem for his two previous commanders since 
he had arrived at Ft. Campbell in March 1965, and that he had 
been given many chances, but did not wish to redeem himself and 
wanted out of the service.  The service treatment records showed 
that the Appellant's friends who brought him to the emergency 
room in January 1966, also reported that the Appellant had been 
trying to get discharged from the service and that he had been 
going on sick call frequently.

The evidence also shows that the Appellant has a history of 
polysubstance abuse since the age of 18 years.  In a letter 
received in August 1976, the Appellant reported that in the 
summer of 1965, he was under a lot of stress from marital, 
family, and military problems and started using drugs.  He said 
that his drug use had become a problem and that he didn't know 
how to handle it and couldn't tell anyone about it.  Post service 
medical records show a long history of polysubstance abuse, 
including heroin, marijuana, and alcohol, as recently as 2004.

Dr. M has never addressed these discrepancies.  However, the 
April 2010 VA psychologist clearly dissected the evidence of 
record and based her opinion on an accurate factual background, 
one supported by the evidence of record.  She, like her 
predecessors, maintains that the Appellant's antisocial 
personality disorder preexisted service, and that his deviant 
behavior was ongoing since he was a juvenile, as evidenced by his 
ongoing criminal convictions.  His head injury has been 
determined to be less likely than not related to the activities 
which lead to his discharge under less than honorable convictions 
for multiple reasons.  Importantly, the timeline described in the 
medical and service evidence above clearly documents troubled 
behavior long before the head injury.

In summary, the Board finds that Dr. M' opinion relies primarily 
on assumptions of facts which are contradicted by objective 
evidence of record, and largely ignores the contemporaneously 
recorded medical evaluations and observations of various 
psychiatrists during service.  Dr. M relied principally on a few 
selected statements from the service records from which he drew 
the conclusion that the Appellant was a model soldier and in 
excellent health prior to the parachute injury.  Although Dr. M 
indicated that he had reviewed the Appellant's service records, 
he made no mention of the pre-service head injury or psychiatric 
treatment or the fact that the record showed the Appellant had 
been a disciplinary problem before the head injury, to include 
juvenile criminal convictions and psychiatric hospitalizations.  
While the Appellant was evaluated in service for manifestations 
suggestive of a seizure, the clinical records indicated that the 
physicians did not believe that he had a true seizure.  The first 
reported evidence of a seizure disorder was noted on a private 
progress note in October 1980.  At that time, the Appellant 
reported that he had his first "grand mal seizure" in 1976.

The Board notes that the Appellant was examined by VA in January 
2006, for an opinion as to whether he was "insane" in service.  
His records were again reviewed thoroughly by a VA psychologist 
in April 2010.  Both examiners indicated that the claims file was 
reviewed and included a detailed description of the Appellant's 
medical and service history.  The Appellant reported that he was 
shot in the head subsequent to service and received intracranial 
surgery.  He described a list of symptoms related to the gunshot 
injury which the examiner indicated were consistent with post 
traumatic stress disorder (PTSD).  As to the question of whether 
the Appellant was insane in service, the April 2010 examiner 
stated that the Appellant did not meet the VA definition of 
insanity at the time of the commission of the offenses that led 
to his less than honorable discharge from the military.

Finally, the Board notes that the Appellant is an admitted liar, 
and has given conflicting and contradictory statements concerning 
his medical history, drug abuse, and military service.  He has 
manipulated the healthcare system and has been successful in 
obtaining a diagnosis of PTSD due to a combat injury in Vietnam 
from various psychiatrists, including VA and private physicians 
since 1986.  The Appellant not only claimed that he sustained a 
gunshot wound to the head in Vietnam, but also claimed to have 
been a prisoner of war (POW).  Even when confronted about the 
faulty information at the January 2006 VA examination, the 
Appellant initially denied that he had anything to do with the 
inaccurate history, but subsequently acknowledged that he made it 
up.  Overall, the Appellant's statements are viewed by the Board 
as self-serving and lacking in credibility in light of the fact 
that they are not supported by any contemporaneous evidence.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [holding that 
interest in the outcome of a proceeding may affect the 
credibility of testimony].

In any event, the Board finds the most probative evidence of 
record regarding the Appellant's mental state in service are the 
two service psychiatric evaluations conducted in January and 
February 1966, which found no evidence of an acquired psychiatric 
disorder other than passive aggressive personality disorder, and 
the Appellant's specific denial of any psychiatric symptoms at 
the time of his discharge examination in March 1966.  The Board 
believes the examinations and the Appellant's statement to be 
much more probative as to the question of whether he was insane 
at that time, than the recent reports by a private psychologist 
who has never even interviewed the Appellant and has rendered an 
opinion based on, what appears to be, an incomplete record.

There is no objective evidence that the Appellant suffered a true 
seizure in service or that he had an acquired psychiatric 
disorder, other than a personality disorder in service or until 
many years thereafter.  Accordingly, the Board finds that the 
Appellant was not insane at the time he committed any of the 
offenses for which he was separated from service with an UOTHC 
discharge.  Consequently, the Appellant has no legal entitlement 
to VA benefits, and his claim must be denied as a matter of law.  
38 C.F.R. § 3.12(d); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  As the law is dispositive of the instant case, the 
benefit of the doubt rule is not for application.


ORDER

As the character of the Appellant's discharge from service 
constitutes a bar to certain VA benefits, the appeal is denied.




____________________________________________
John Kitlas
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


